UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:March 31, 2014 Item 1. Report to Stockholders. ANNUAL REPORT Year Ended March 31, 2014 Table of Contents Shareholder Letter 1 Sector Allocations 13 Expense Examples 16 Performance Charts and Analyses 21 Schedules of Investments 30 Hodges Fund Statement of Assets and Liabilities 47 Statement of Operations 48 Statements of Changes in Net Assets 50 Hodges Small Cap Fund Statement of Assets and Liabilities 52 Statement of Operations 53 Statements of Changes in Net Assets 54 Hodges Blue Chip 25 Fund Statement of Assets and Liabilities 56 Statement of Operations 57 Statements of Changes in Net Assets 58 Hodges Equity Income Fund Statement of Assets and Liabilities 59 Statement of Operations 60 Statements of Changes in Net Assets 61 Hodges Pure Contrarian Fund Statement of Assets and Liabilities 62 Statement of Operations 63 Statements of Changes in Net Assets 64 Hodges Small Intrinsic Value Fund Statement of Assets and Liabilities 65 Statement of Operations 66 Statement of Changes in Net Assets 67 Hodges Small-Mid Cap Fund Statement of Assets and Liabilities 68 Statement of Operations 69 Statement of Changes in Net Assets 70 Financial Highlights 71 Notes to Financial Statements 80 Report of Independent Registered Public Accounting Firm Trustees and Executive Officers Additional Information Privacy Notice Hodges Mutual Funds May, 2014 Dear Shareholder: Although stock investors have been faced with a number of uncertainties over the past year, most segments of the U.S. stock markets experienced solid returns for the twelve months that ended March 31, 2014.The S&P 500 Index finished this one-year period up 21.86% and all of the Hodges Mutual Fund strategies experienced positive returns for the fiscal year ended March 31, 2014. Returns (Retail Shares) as of 3/31/2014: 3-months ending Since 2014a 1 Year* 3 Year* 5 Year* 10 Year* Inception* Hodges Small Cap Fund (12/18/07) 1.93% 29.19% 19.21% 34.84% N/A 13.12% Russell 2000 1.12% 24.90% 13.18% 24.31% 8.81% Hodges Fund (10/9/92) 5.67% 41.04% 17.03% 27.40% 9.28% 10.70% S&P 500 1.81% 21.86% 14.66% 21.16% 7.42% 9.57% Hodges Blue Chip 25 Fund (9/10/09) 1.89% 28.57% 15.71% N/A N/A 13.88% Russell 1000 2.05% 22.41% 14.75% 16.50% Hodges Equity Income Fund (9/10/09) -0.78% 9.08% 10.66% N/A N/A 13.09% S&P 500 1.81% 21.86% 14.66% 16.11% Hodges Pure Contrarian Fund (9/10/09) -1.83% 28.71% 10.95% N/A N/A 14.87% S&P 500 1.81% 21.86% 14.66% 16.11% Hodges Small Intrinsic Value Fund (12/26/13) 4.11% N/A N/A N/A N/A 3.80%a Russell 2000 Value 1.78% 1.88%a Hodges Small-Mid Cap Fund (12/26/13) 5.68% N/A N/A N/A N/A 6.00%a Russell 2500 2.30% 2.69%a * Average Annualized a Not Annualized Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the funds may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 866-811-0224. The funds impose a 1.00% redemption fee on shares held for thirty days or less (60 days or less for Institutional Class shares). Performance data quoted does not reflect the redemption fee. If reflected, total returns would be reduced. 1 Hodges Mutual Funds Hodges Small Cap Blue Chip Equity Income Pure Contrarian Fund^ Fund^ 25 Fund^ Fund^ Fund^ Gross Expense Ratio 1.43% 1.39% 2.47% 1.68% 2.54% Net Expense Ratio 1.43% 1.41%*** 1.30%** 1.30%** 1.40%** ^ Ratios are from the Prospectus dated July 29, 2013. ** The Advisor has contractually agreed to reduce its fees and/or pay Fund expenses permanently, but until at least July 31, 2014. This figure includes Acquired Fund Fees and Expenses, and excludes interest, taxes and extraordinary expenses. *** The net expense ratio is adjusted for recoupments of fees previously waived in prior fiscal years. Small Intrinsic Small-Mid Value Fund+ Cap Fund+ Gross Expense Ratio 1.78% 1.78% Net Expense Ratio 1.29%b 1.40%b + Ratios are from the Prospectus dated December 26, 2013. b The Advisor has contractually agreed to reduce its fees and/or pay Fund expenses permanently, but until at least December 31, 2015. This figure includes Acquired Fund Fees and Expenses, and excludes interest, taxes and extraordinary expenses. U.S. stocks remained in an uptrend during the past twelve months, which was a function of both improving corporate earnings and an expansion of P/E (price-to-earnings) multiples that investors were willing to pay for stocks.Higher P/E multiples have reflected better economic visibility, improvement in corporate profit margins, and relatively low interest rates by historical standards.However, like most bull markets in history, investors have had plenty of uncertainties to worry about as market jitters exist surrounding the timing of future interest rate moves by the Fed, the pace of acceleration in the U.S. economy, and tensions surrounding the Russian involvement in the Ukraine.The investment team at Hodges Capital Management has been working hard to find opportunities in the midst of recent volatility and remains keenly focused on the underlying fundamentals of the individual businesses in which we are invested or are seeking to invest.In general, we have observed that corporate earnings have held up and are improving across most sectors of the economy.In addition, corporate earnings guidance and the outlook for capital spending have thus far been encouraging in recent months.Higher P/E multiples for stocks compared to a year ago have reflected an economy that is gaining momentum, improvement in corporate profit margins, and relatively low interest rates by historical standards.As of March 31, 2014, the current 12-month forward P/E multiple for the S&P 500 Index is just over 15.5X, according to data published by FactSet.While this P/E multiple is higher than the average of 13.8X over the past ten years, there is never a normal or “right” P/E multiple for all market conditions.P/E multiples depend on inflation, productivity, interest rates, and 2 Hodges Mutual Funds most importantly, expected growth.Comparing the forward earnings yield (inverse of P/E multiple) on the S&P 500 Index of 6.67% to the 10-year treasury yield of 2.72%, we see equity valuations as still reasonable.Looking ahead, we still see the potential for continued improvement in many important facets of the U.S. economy such as construction, energy, certain pockets of consumer spending, as well as domestic manufacturing.It is our view that U.S. equity markets remain attractive compared to the risk-adjusted return potential on most other asset classes. Although investor sentiment surrounding equities today is far less skeptical then it was two years ago, we believe the average investor is far from jumping back in with both feet. According to a recent Gallup poll published in the April 7, 2014 issue of Barron’s, half of all Americans think putting money into the stock market is a bad idea and only 46% think it’s a good idea.This poll compares to the 1999-2000 era which indicated 67% of Americans thought putting money into the stock market was a great idea and only 28% thought it was a bad choice.Nevertheless, we view today’s sentiment and the fact that many investors remain underinvested in stocks as a healthy backdrop for long-term investing in U.S. stocks. The equity strategies that we manage at Hodges Capital Management remain focused on fundamental decision making instead of the market’s short-term direction.We believe that this is an ideal time to focus on investing in well-run businesses that control their own destiny and thus rely on ingenuity and well-calculated business decisions.Although the macro picture can seem overwhelming at times, it is important to remember that the long-term performance of stock prices is determined by the future earnings and cash flow of each underlying business.Stock prices over the long run are not a function of news headlines or short-term economic conditions.Ultimately, earnings power and prevailing interest rates are more important to future stock prices than political drama or monthly economic survey statistics. Our fundamental research efforts have led us to a few important observations.First, domestic corporations are generally lean and are generating respectable levels of profitability.Second, many of the companies that we follow are starting to increase capital spending for the first time in several years in response to opportunities in an improving economy.After several years of tepid capital reinvestment, corporate expenditures include investing in property, plant, and equipment to meet demand, as well as spending on information technology to enhance productivity and lower costs.Finally, corporate balance sheets are generally in good shape, allowing many corporations to invest in such capital projects and pursue acquisitions.At the same time, fewer analysts and investors are undertaking the 3 Hodges Mutual Funds rigorous in-depth research that can uncover opportunities in individual stocks.We believe such conditions provide an ideal environment for active portfolio managers to capitalize on unrecognized opportunities and mispriced stocks compared to passively investing in exchange traded funds (ETFs) or traditional index funds.While our investment thesis on an individual stock may change as the facts change, current market conditions are providing no shortage of stocks with good potential relative to their underlying risk. Hodges Small Cap Fund (HDPSX) The return for the Hodges Small Cap Fund’s retail share class for the twelve months ended March 31, 2014, was a gain of 29.19% compared to 24.90% for the Russell 2000 Index.Furthermore, we are pleased to report that as of 3/31/14, based on total returns, the Small Cap Fund ranked in the top 26% among 515 funds, 1% among 457 funds, and 1% among 403 funds of its Lipper small-cap peer group for the one, three, and five-year periods, respectively. The Hodges Small Cap Fund ended the recent fiscal year well diversified across industrials, transportation, financial services, technology, and consumer-related names that contributed to the Fund’s recent performance.Over the course of the past year, the Fund has taken profits in many stocks that appeared fairly valued relative to their underlying fundamentals, and has established several new positions in stocks that we view as having an attractive risk/reward profile.The top ten holdings in our Small Cap Fund at the end of the March fiscal year represented 17.94% of our total holdings and included Trinity Industries (TRN), American Airlines Group (AAL), Eagle Materials (EXP), Texas Pacific Land Trust (TPL), Saia Inc. (SAIA), Felcor Lodging Trust (FCH), G-III Apparel Group (GIII), Kapstone Paper & Packaging (KS), Spirit Airlines (SAVE), and Viewpoint Financial Group (VPFG). While the nature of small cap investing can provide opportunities for active portfolio management in just about any type of market, we believe this year could be an ideal time for picking stocks in public companies with small market capitalizations.This is due in part to the prolific growth in ETFs over the past several years, as such passive investing can exaggerate market inefficiencies that often exist among small and mid-size stocks.As a result, bottom-up research becomes more rewarding for those conducting the time-intensive effort to study the fundamentals of individual companies.Moreover, we expect small cap investing to require a greater degree of individual stock selection and are now focusing on a broader number of sectors within the small cap universe that in many cases are under-followed by larger institutional investors.Additionally, we have found a number of secular growth opportunities among smaller 4 Hodges Mutual Funds companies.In some cases, these opportunities reflect the greater ease for which smaller companies are able to grow in the current global economic environment. Hodges Fund (HDPMX) For the trailing twelve months ended March 31, 2014, the Hodges Fund’s net return amounted to 41.04% versus 21.86% for the S&P 500.We are pleased to report that as of 3/31/14, based on total returns, the Hodges Fund ranked in the top 2% among 380 funds, 5% among 346 funds, 4% among 293 funds, and 39% among 212 funds of its Lipper peer group for the one, three, five and 10-year performance, respectively.Looking ahead, we believe the core holdings in the Fund remain well-positioned to further drive relative performance by focusing on investments where we have the highest conviction.The number of stocks held in the Fund at the end of March 2014 totaled 47.Our long-time position in Texas Pacific Land Trust (TPL) continues to be the Fund’s largest position, followed by Trinity Industries (TRN), A.H. Belo (AHC), Halliburton (HAL), Eagle Materials (EXP), Micron Technology (MU), Pricesmart (PSMT), United States Steel Corp (X), Legg Mason (LM), and Luby’s (LUB).Top ten holdings at the end of the quarter represented 35.68% of the Fund’s holdings. 5 Hodges Mutual Funds Hodges Equity Income Fund (HDPEX) The Equity Income Fund’s total return for the twelve months ending March 31, 2014 amounted to 9.08% compared to 21.86% for the S&P 500 Index.Underperformance relative to the S&P 500 Index over the past year reflected weakness among many high dividend paying stocks.The Hodges Equity Income Fund’s objective is both long-term capital appreciation and income through investments in dividend-paying stocks. With improving corporate profits supporting the ability of companies to pay out dividends, we are finding plenty of attractive dividend-paying stocks that offer upside potential in addition to potential dividend income. The Fund’s portfolio had minimal turnover over the past year and remained well diversified in companies that we believe will generate above average income and total returns on a risk-adjusted basis.Top holdings in the Fund represented 42.90% of the total holdings and included Boeing Co (BA), Lockheed Martin Corp (LMT), Taiwan Semiconductor (TSM), Cracker Barrel Old Country Store (CBRL), Johnson & Johnson (JNJ), General Electric (GE), Procter & Gamble (PG), Verizon Communications (VZ), Targa Resources (TRGP) and Exxon Mobil (XOM). 6 Hodges Mutual Funds Hodges Blue Chip 25 Fund (HDPBX) For the twelve months ended March 31, 2014 the Blue Chip 25 Fund generated a return of 28.57% versus a return of 22.41% for the Russell 1000 Index.While relative performance for a concentrated portfolio to any benchmark is less significant over a short period of time, we believe the Fund’s concentrated portfolio of large-cap companies is currently well-positioned to capitalize on improving business conditions across many higher quality stocks.The top holdings in the Blue Chip 25 Fund at the end of March included Boeing Co. (BA), Texas Pacific Land Trust (TPL), United States Steel Corp (X), United Continental Holdings (UAL), Home Depot (HD), Hershey (HSY), Texas Capital Bancshares (TCBI), Costco (COST), Halliburton (HAL) and Johnson & Johnson (JNJ) and made up 55.20% of the Fund’s total holdings.While the number of holdings in the Fund may range between 20-30 stocks, the Fund held a total of 22 stocks at the end of the fiscal year and was well-represented across a broad number of industry sectors. 7 Hodges Mutual Funds Hodges Pure Contrarian Fund (HDPCX) Over the past twelve months, the Pure Contrarian Fund’s total return amounted to 28.71% compared to 21.86% for the S&P 500 Index.The Pure Contrarian Fund’s objective is to generate long-term capital appreciation by investing in out-of-favor or unloved stocks.Although timing a recovery in out-of-favor stocks can be tricky over short periods of time, we expect this strategy to provide an opportunity to be very rewarding over a long investment horizon.We also expect this strategy to be less correlated with the broader market due to the general nature of contrarian investing.The top holdings in the Fund at the end of the recent quarter included A. H. Belo (AHC), Chesapeake Energy (CHK), Sirius XM Radio (SIRI), Intrusion (INTZ), Luby’s (LUB), Cliffs Natural Resources (CLF), DryShips (DRYS), United States Steel Corp (X), Builders FirstSource (BLDR), and Taiwan Semiconductor (TSM).Our top ten holdings represented 56.14% of the Fund’s holdings. 8 Hodges Mutual Funds Hodges Small-Mid Cap Fund (HDSMX) The Hodges Small-Mid Cap Fund is one of two new fund strategies that Hodges Capital Management launched on December 26, 2013.Although the Small-Mid Fund does not have a 12 month of performance record, since inception through March 31, 2014, the Fund experienced an increase of 6.00% compared to a return of 2.69% for the Russell 2500 Index.The Fund’s principal strategy is to invest at least 80% of its assets in common stocks of companies that have market capitalization under $8 billion.The Small-Mid Cap Fund is managed by the same investment team and utilizes the same basic investment philosophy as the Hodges Small Cap Fund.We believe this strategy will capitalize on the core research competencies that have been cultivated at Hodges Capital Management over the past couple of decades.The top holdings in the Fund at the end of the recent quarter represented 31.65% of the total holdings and included Texas Pacific Land Trust (TPL), Signet Jewelers (SIG), LPL Financial (LPLA), Wabtec (WAB), O’Reilly Automotive (ORLY), Waddell & Reed Financial (WDR), Eagle Materials (EXP), Tractor Supply (TSCO), Stein Mart (SMRT), and Alaska Air Group (ALK). Hodges Small Intrinsic Value Fund (HDSVX) The Hodges Small Intrinsic Value Fund also commenced trading on December 26, 2013.Since inception, the Small Intrinsic Fund has experienced a positive return of 3.80% compared to a gain of 1.88% for its benchmark, the Russell 2000 Value Index.This Fund’s objective is to achieve long-term capital appreciation in small cap value stocks.The Fund is diversified and invests at 9 Hodges Mutual Funds least 80% of its total assets in equity securities of small capitalization companies.The basic investment approach is to invest in deep value situations that may sometimes require a longer time horizon than our core small cap strategy.The Fund typically seeks companies that have a high amount of intrinsic asset value, low price-to-book ratios, above average dividend yields, low P/E multiples, or the potential for a turnaround in underlying fundamentals.The top holdings in the Fund at March 31, 2014 included Hawaiian Holdings (HA), Saia Inc. (SAIA), MarineMax (HZO), Del Frisco’s Restaurant Group (DFRG), Dixie Group (DXYN), Carriage Resources (CSV), Felcor Lodging (FCH), G-III Apparel Group (GIII), Stein Mart (SMRT), and Comstock Services (CRK).Our top ten holdings represented 34.57% of the Hodges Small Intrinsic Value Fund’s holdings. In conclusion, we remain encouraged by the long-term growth opportunities surrounding the Hodges Mutual Funds.By offering seven distinct mutual fund strategies that cover most major segments of the domestic equity market, we have the opportunity to serve the diversification needs of most financial advisors and individual investors.Our entire investment team of portfolio managers, analysts, and traders are working diligently by studying companies, meeting with management teams, observing trends, and attempting to navigate today’s financial markets.Feel free to contact us directly if we can address any specific questions. Sincerely, Don Hodges Craig Hodges Co-Portfolio Manager Co-Portfolio Manager Eric Marshall Gary Bradshaw Co-Portfolio Manager Co-Portfolio Manager The Funds’ investment objectives, risks, charges and expenses must be considered carefully before investing. The prospectus contains this and other important information about the Funds, and it may be obtained by calling 866-811-0224, or visiting www.hodgesmutualfunds.com. Read it carefully before investing. 10 Hodges Mutual Funds Mutual fund investing involves risk. Principal loss is possible. The Funds may invest in small- and medium-capitalization companies, which involve additional risks such as limited liquidity and greater volatility. Investments in foreign securities and emerging markets involve greater volatility and political, economic and currency risks and differences in accounting methods. These risks are greater for investments in emerging markets. The use of options and future contracts have special risks such as unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of securities prices, interest rates and currency exchange rates. Funds that make short sales of securities involve the risk that losses may exceed the original amount invested. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Funds that are non-diversified are more exposed to individual stock volatility than a diversified fund. Investments in companies that demonstrate special situations or turnarounds, meaning companies that have experienced significant business problems but are believed to have favorable prospects for recovery, involve greater risk. Opinions expressed are those of the author and are subject to change, are not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Investment performance reflects fee waivers in effect.In the absence of such waivers, total return would be reduced. Active investing has higher management fees because of the manager’s increased level of involvement while passive investing has lower management and operating fees. Investing in both actively and passively managed mutual funds involves risk and principal loss is possible. Both actively and passively managed mutual funds generally have daily liquidity. There are no guarantees regarding the performance of actively and passively managed mutual funds. Actively managed mutual funds may have higher portfolio turnover than passively managed funds. Excessive turnover can limit returns and can incur capital gains. Diversification does not guarantee a profit or protect from loss in a declining market. Fund holdings are subject to change at anytime and are not recommendations to buy or sell any security. Please see the Schedule of Investments for additional information. Lipper Analytical Services, Inc. is an independent mutual fund research and rating service.Each Lipper average represents a universe of funds with similar invest objectives.The highest percentile rank is 1 and the lowest is 100.Rankings for the periods shown are based on fund total returns with dividends and distributions reinvested and do not reflect sales charges.Past performance does not guarantee future results. The S&P 500 Index is a broad based unmanaged index of 500 stocks that is widely recognized as representative of the equity market in general.The Russell 1000 Index is a subset of the Russell 3000 Index and consists of the 1,000 largest companies comprising over 90% of the total market capitalization of all listed stocks.The Russell 2000 Index consists of the smallest 2,000 companies in a group of 3,000 U.S. companies in the Russell 3000 Index, as ranked by market capitalization. The Russell 2000 Value Index measures the performance of the small-cap value segment of the U.S. equity universe. It includes those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values. The Russell 2500 Index is a subset of the Russell 3000 Index and includes approximately 2500 of the smallest securities measuring the performance of the small to mid-cap segment of the U.S. equity universe.The Russell 3000 Index is a stock index consisting of the 3000 largest publicly listed companies, representing about 98% of the total capitalization of the entire U.S. stock market.You cannot invest directly in an index. Price-Earnings Ratio - P/E Ratio:A valuation ratio of a company’s current share price compared to its per-share earnings. 11 Hodges Mutual Funds Price-Book Ratio – P/B Ratio:A valuation ratio of a company’s current share price compared to its per-share book value. Cash Flow measures the cash generating capability of a company by adding non-cash charged (e.g., depreciation) and interest expense to pretax income. Hodges Capital Management is the Advisor to the Hodges Funds. Hodges Funds are distributed by Quasar Distributors, LLC. 12 Hodges Mutual Funds SECTOR ALLOCATIONS At March 31, 2014 (Unaudited) (as a percentage of net assets) Hodges Fund *Cash equivalents and other assets less liabilities. Hodges Small Cap Fund *Cash equivalents and other assets less liabilities. 13 Hodges Mutual Funds SECTOR ALLOCATIONS At March 31, 2014 (Unaudited) (Continued) (as a percentage of net assets) Hodges Blue Chip 25 Fund *Cash equivalents and other assets less liabilities. Hodges Equity Income Fund *Cash equivalents and other assets less liabilities. 14 Hodges Mutual Funds SECTOR ALLOCATIONS At March 31, 2014 (Unaudited) (Continued) (as a percentage of net assets) Hodges Pure Contrarian Fund *Cash equivalents and other assets less liabilities. Hodges Small Intrinsic Value Fund *Cash equivalents and other assets less liabilities. 15 Hodges Mutual Funds SECTOR ALLOCATIONS At March 31, 2014 (Unaudited) (Continued) (as a percentage of net assets) Hodges Small-Mid Cap Fund *Cash equivalents and other assets less liabilities. EXPENSE EXAMPLESFor the Six Months Ended March 31, 2014 (Unaudited) As a shareholder of the Hodges Fund, Hodges Small Cap Fund, Hodges Blue Chip 25 Fund, Hodges Equity Income Fund, Hodges Pure Contrarian Fund, Hodges Small Intrinsic Value Fund and Hodges Small-Mid Cap Fund (each a “Fund” and collectively the “Funds”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees, distribution fees and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (10/1/13-3/31/14). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that redemption be made by wire transfer, currently a $15 fee is charged by the Funds’ transfer agent.You will be charged a redemption fee 16 Hodges Mutual Funds EXPENSE EXAMPLES For the Six Months Ended March 31, 2014 (Unaudited) (Continued) equal to 1% of the net amount of the redemption if you redeem shares within 30 calendar days after you purchase them for the Hodges Fund Retail Class, Hodges Small Cap Fund Retail Class, Hodges Blue Chip 25 Fund, Hodges Equity Income Fund, Hodges Pure Contrarian Fund, Hodges Small Intrinsic Value Fund and Hodges Small-Mid Cap Fund.You will be charged a redemption fee equal to 1% of the net amount of the redemption if you redeem shares within 60 calendar days after you purchase them for the Institutional Classes of the Hodges Fund and Hodges Small Cap Fund. An Individual Retirement Account (“IRA”) will be charged an annual maintenance fee. To the extent the Funds invest in shares of other investment companies as part of their investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, fund accounting fees, custody fees and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading titled, “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which are not the Funds’ actual returns.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in each Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 17 Hodges Mutual Funds EXPENSE EXAMPLES For the Six Months Ended March 31, 2014 (Unaudited) (Continued) Hodges Fund Beginning Ending Expenses Paid Account Account During the Period Value 10/1/13 Value 3/31/14 10/1/13 – 3/31/141 Retail Class Actual Retail Class Hypothetical (5% annual return before expenses) Institutional Class Actual Institutional Class Hypothetical (5% annual return before expenses) 1 Expenses are equal to the Hodges Fund’s expense ratio for the most recent six-month period of 1.33% for the Retail Class shares, and 1.00% for the Institutional Class shares, multiplied by the average account value over the period multiplied by 182/365 (to reflect the one-half year period). Hodges Small Cap Fund Beginning Ending Expenses Paid Account Account During the Period Value 10/1/13 Value 3/31/14 10/1/13 – 3/31/142 Retail Class Actual Retail Class Hypothetical (5% annual return before expenses) Institutional Class Actual Institutional Class Hypothetical (5% annual return before expenses) 2 Expenses are equal to the Hodges Small Cap Fund’s expense ratio for the most recent six-month period of 1.35% for the Retail Class shares, and 1.00% for the Institutional Class shares, multiplied by the average account value over the period multiplied by 182/365 (to reflect the one-half year period). 18 Hodges Mutual Funds EXPENSE EXAMPLES For the Six Months Ended March 31, 2014 (Unaudited) (Continued) Hodges Blue Chip 25 Fund Beginning Ending Expenses Paid Account Account During the Period Value 10/1/13 Value 3/31/14 10/1/13 – 3/31/143 Actual Hypothetical (5% annual return before expenses) 3 Expenses are equal to the Hodges Blue Chip 25 Fund’s expense ratio for the most recent six-month period of 1.30% (fee and expense waivers in effect) multiplied by the average account value over the period multiplied by 182/365 (to reflect the one-half year period). Hodges Equity Income Fund Beginning Ending Expenses Paid Account Account During the Period Value 10/1/13 Value 3/31/14 10/1/13 – 3/31/144 Actual Hypothetical (5% annual return before expenses) 4 Expenses are equal to the Hodges Equity Income Fund’s expense ratio for the most recent six-month period of 1.30% (fee and expense waivers in effect) multiplied by the average account value over the period multiplied by 182/365 (to reflect the one-half year period). Hodges Pure Contrarian Fund Beginning Ending Expenses Paid Account Account During the Period Value 10/1/13 Value 3/31/14 10/1/13 – 3/31/145 Actual Hypothetical (5% annual return before expenses) 5 Expenses are equal to the Hodges Pure Contrarian Fund’s expense ratio for the most recent six-month period of 1.40% (fee and expense waivers in effect) multiplied by the average account value over the period multiplied by 182/365 (to reflect the one-half year period). 19 Hodges Mutual Funds EXPENSE EXAMPLES For the Six Months Ended March 31, 2014 (Unaudited) (Continued) Hodges Small Intrinsic Value Fund Beginning Ending Expenses Paid Account Account During the Period Value 10/1/13 Value 3/31/14 10/1/13 – 3/31/146 Actual Hypothetical (5% annual return before expenses) 6 The actual expenses are equal to the Hodges Small Intrinsic Value Fund’s expense ratio of 1.29% (fee and expense waivers in effect) multiplied by the average account value over the period multiplied by 95/365 (to reflect the period from December 26, 2013 to March 31, 2014, the Fund’s commencement of operations date to the end of the period).The hypothetical expenses are equal to the Fund’s expense ratio of 1.29% (fee and expense waivers in effect) multiplied by the average account value over the period multiplied by 182/365 (to reflect the one-half year period). Hodges Small-Mid Cap Fund Beginning Ending Expenses Paid Account Account During the Period Value 10/1/13 Value 3/31/14 10/1/13 – 3/31/147 Actual Hypothetical (5% annual return before expenses) 7 The actual expenses are equal to the Hodges Small-Mid Cap Fund’s expense ratio of 1.40% (fee and expense waivers in effect) multiplied by the average account value over the period multiplied by 95/365 (to reflect the period from December 26, 2013 to March 31, 2014, the Fund’s commencement of operations date to the end of the period).The hypothetical expenses are equal to the Fund’s expense ratio of 1.40% (fee and expense waivers in effect) multiplied by the average account value over the period multiplied by 182/365 (to reflect the one-half year period). 20 Hodges Fund – Retail Shares Value of $10,000 vs. S&P 500® Index Average Annual Total Returns Returns for the Periods Ended March 31, 2014 Since Inception 1 Year 5 Year 10 Year (10/9/92) Hodges Fund – Retail Shares 41.04% 27.40% 9.28% 10.70% S&P 500® Index 21.86% 21.16% 7.42% 9.57% This chart illustrates the performance of a hypothetical $10,000 investment made on March 31, 2004, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 811-0224. The Fund imposes a 1.00% redemption fee on shares held for less than 30 days. Performance does not reflect the redemption fee. If reflected, total returns would be reduced. 21 Hodges Fund – Institutional Shares Value of $1,000,000 vs. S&P 500® Index Average Annual Total Returns Returns for the Periods Ended March 31, 2014 Since Inception 1 Year 3 Year 5 Year (12/12/08) Hodges Fund – Institutional Shares 41.38% 17.26% 27.68% 21.85% S&P 500® Index 21.86% 14.66% 21.16% 17.86% This chart illustrates the performance of a hypothetical $1,000,000 investment made on December 12, 2008, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 811-0224. The Fund imposes a 1.00% redemption fee on shares held for less than 60 days. Performance does not reflect the redemption fee. If reflected, total returns would be reduced. 22 Hodges Small Cap Fund – Retail Shares Value of $10,000 vs. Russell 2000® Index Average Annual Total Returns Returns for the Periods Ended March 31, 2014 Since Inception 1 Year 3 Year 5 Year (12/18/07) Hodges Small Cap Fund – Retail Shares 29.19% 19.21% 34.84% 13.12% Russell 2000® Index 24.90% 13.18% 24.31% 8.81% This chart illustrates the performance of a hypothetical $10,000 investment made on December 18, 2007, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 811-0224. The Fund imposes a 1.00% redemption fee on shares held for less than 30 days. Performance does not reflect the redemption fee. If reflected, total returns would be reduced. 23 Hodges Small Cap Fund – Institutional Shares Value of $1,000,000 vs. Russell 2000® Index Average Annual Total Returns Returns for the Periods Ended March 31, 2014 Since Inception 1 Year 3 Year 5 Year (12/12/08) Hodges Small Cap Fund – Institutional Shares 29.62% 19.58% 35.35% 30.26% Russell 2000® Index 24.90% 13.18% 24.31% 20.58% This chart illustrates the performance of a hypothetical $1,000,000 investment made on December 12, 2008, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 811-0224. The Fund imposes a 1.00% redemption fee on shares held for less than 60 days. Performance does not reflect the redemption fee. If reflected, total returns would be reduced. 24 Hodges Blue Chip 25 Fund Value of $10,000 vs. Russell 1000® Index Average Annual Total Returns Returns for the Periods Ended March 31, 2014 Since Inception 1 Year 3 Year (9/10/09) Hodges Blue Chip 25 Fund 28.57% 15.71% 13.88% Russell 1000® Index 22.41% 14.75% 16.50% This chart illustrates the performance of a hypothetical $10,000 investment made on September 10, 2009, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 811-0224. The Fund imposes a 1.00% redemption fee on shares held for less than 30 days. Performance does not reflect the redemption fee. If reflected, total returns would be reduced. 25 Hodges Equity Income Fund Value of $10,000 vs. S&P 500® Index Average Annual Total Returns Returns for the Periods Ended March 31, 2014 Since Inception 1 Year 3 Year (9/10/09) Hodges Equity Income Fund 9.08% 10.66% 13.09% S&P 500® Index 21.86% 14.66% 16.11% This chart illustrates the performance of a hypothetical $10,000 investment made on September 10, 2009, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 811-0224. The Fund imposes a 1.00% redemption fee on shares held for less than 30 days. Performance does not reflect the redemption fee. If reflected, total returns would be reduced. 26 Hodges Pure Contrarian Fund Value of $10,000 vs. S&P 500® Index Average Annual Total Returns Returns for the Periods Ended March 31, 2014 Since Inception 1 Year 3 Year (9/10/09) Hodges Pure Contrarian Fund 28.71% 10.95% 14.87% S&P 500® Index 21.86% 14.66% 16.11% This chart illustrates the performance of a hypothetical $10,000 investment made on September 10, 2009, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 811-0224. The Fund imposes a 1.00% redemption fee on shares held for less than 30 days. Performance does not reflect the redemption fee. If reflected, total returns would be reduced. 27 Hodges Small Intrinsic Value Fund Value of $10,000 vs. Russell 2000® Value Index Returns for the Period Ended March 31, 2014 Since Inception (12/26/13) Hodges Small Intrinsic Value Fund 3.80% Russell 2000® Value Index 1.88% This chart illustrates the performance of a hypothetical $10,000 investment made on December 26, 2013, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 811-0224. The Fund imposes a 1.00% redemption fee on shares held for less than 30 days. Performance does not reflect the redemption fee. If reflected, total returns would be reduced. 28 Hodges Small-Mid Cap Fund Value of $10,000 vs. Russell 2500® Index Returns for the Period Ended March 31, 2014 Since Inception (12/26/13) Hodges Small-Mid Cap Fund 6.00% Russell 2500® Index 2.69% This chart illustrates the performance of a hypothetical $10,000 investment made on December 26, 2013, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 811-0224. The Fund imposes a 1.00% redemption fee on shares held for less than 30 days. Performance does not reflect the redemption fee. If reflected, total returns would be reduced. 29 Hodges Fund SCHEDULE OF INVESTMENTS at March 31, 2014 Shares Value COMMON STOCKS: 85.8% Air Transportation: 3.3% Delta Air Lines, Inc. $ United Continental Holdings, Inc.* Basic Materials Manufacturing: 9.4% Builders FirstSource, Inc.* Eagle Materials, Inc. Encore Wire Corp. United States Steel Corp. Broadcasting: 1.4% Sirius XM Holdings, Inc.* Computer & Electronic Products: 4.5% Micron Technology, Inc.* Taiwan Semiconductor Manufacturing Co. Ltd. - ADR Conglomerates: 1.9% General Electric Co. Construction: 0.6% DR Horton, Inc. Depository Credit Intermediation: 5.1% Legg Mason, Inc. Texas Capital BancShares, Inc.* Food & Beverage Manufacturing: 3.3% Cal-Maine Foods, Inc. Tyson Foods, Inc. Food Services: 3.6% Luby’s, Inc.*1,2 Noodles & Co.* Rocky Mountain Chocolate Factory, Inc. Internet Services: 2.6% Yahoo!, Inc.* Land Ownership & Leasing: 1.5% Tejon Ranch Co.* Mining, Oil & Gas Extraction: 20.9% Atwood Oceanics, Inc.* Chesapeake Energy Corp. Cliffs Natural Resources, Inc. EnLink Midstream, LLC Freeport-McMoRan Copper & Gold, Inc. Halliburton Co. Helmerich & Payne, Inc. Hyperdynamics Corp.* Jones Energy, Inc.* Matador Resources Co.* Panhandle Oil and Gas, Inc. Torchlight Energy Resources, Inc.* The accompanying notes are an integral part of these financial statements. 30 Hodges Fund SCHEDULE OF INVESTMENTS at March 31, 2014 (Continued) Shares Value COMMON STOCKS: 85.8% (Continued) Motor Vehicle Manufacturing: 2.9% Polaris Industries, Inc. $ Toyota Motor Corp. - ADR Petroleum Products: 2.3% BP PLC - ADR Pharmaceuticals: 3.4% Gilead Sciences, Inc.* Jazz Pharmaceuticals PLC* Publishing Industries: 3.3% A.H. Belo Corp. - Class A1 Rail Transportation: 1.1% Kansas City Southern Retail Trade: 7.7% Costco Wholesale Corp. Kohl’s Corp. PriceSmart, Inc. Signet Jewelers Ltd. Transportation Equipment: 7.0% The Boeing Co. DryShips, Inc.* Trinity Industries, Inc. TOTAL COMMON STOCKS (Cost $321,172,988) PARTNERSHIPS & TRUSTS: 8.1% Land Ownership & Leasing: 8.1% Texas Pacific Land Trust1 TOTAL PARTNERSHIPS & TRUSTS (Cost $7,734,848) Contracts (100 shares per contract) CALL OPTIONS PURCHASED: 1.9% Apparel Manufacturing: 1.0% Deckers Outdoor Corp. Expiration: June 2014, Exercise Price: NIKE, Inc. Expiration: October 2014, Exercise Price: Food & Beverage Manufacturing: 0.3% Keurig Green Mountain, Inc. Expiration: January 2015, Exercise Price: Personal Services: 0.0%3 Weight Watchers International, Inc. Expiration: January 2015, Exercise Price: The accompanying notes are an integral part of these financial statements. 31 Hodges Fund SCHEDULE OF INVESTMENTS at March 31, 2014 (Continued) Contracts (100 shares per contract) Value CALL OPTIONS PURCHASED: 1.9% (Continued) Rail Transportation: 0.4% Kansas City Southern Expiration: September 2014, Exercise Price: $ Transportation Equipment: 0.2% Wabtec Corp. Expiration: October 2014, Exercise Price: TOTAL CALL OPTIONS PURCHASED (Cost $7,946,066) Shares SHORT-TERM INVESTMENTS: 5.3% Money Market Funds: 5.3% Fidelity Money Market Portfolio - Select Class, 0.01%4 Invesco Short-Term Portfolio - Institutional Class, 0.03%4 TOTAL SHORT-TERM INVESTMENTS (Cost $21,947,160) TOTAL INVESTMENTS IN SECURITIES: 101.1% (Cost $358,801,062) Liabilities in Excess of Other Assets: (1.1)% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ADR - American Depositary Receipt 1 Affiliated company as defined by the Investment Company Act of 1940. 2 A portion of this security is considered illiquid. As of March 31, 2014, the total market value of the investments considered illiquid was $7,067,848 or 1.7% of total net assets. 3 Amount is less than 0.1% of the Fund’s net assets. 4 Seven-day yield as of March 31, 2014. The accompanying notes are an integral part of these financial statements. 32 Hodges Small Cap Fund SCHEDULE OF INVESTMENTS at March 31, 2014 Shares Value COMMON STOCKS: 86.2% Advertising & Public Relations: 1.4% National CineMedia, Inc. $ Tremor Video, Inc.* Air Transportation: 5.5% American Airlines Group, Inc.* Bristow Group, Inc. Hawaiian Holdings, Inc.* Spirit Airlines, Inc.* Apparel Manufacturing: 1.6% G-III Apparel Group Ltd.* Automotive Retail: 1.2% Lithia Motors, Inc. Basic Materials Manufacturing: 11.5% Commercial Metals Co. Eagle Materials, Inc. Encore Wire Corp. Forestar Group, Inc.* Graphic Packaging Holding Co.* KapStone Paper & Packaging Corp.* Texas Industries, Inc.* U.S. Silica Holdings, Inc. United States Steel Corp. Broadcasting: 2.2% Cumulus Media, Inc.* Nexstar Broadcasting Group, Inc. - Class A Sinclair Broadcast Group, Inc. - Class A Computer & Electronic Products: 4.4% Diodes, Inc.* FARO Technologies, Inc.* Gogo, Inc.* Kulicke & Soffa Industries, Inc.* Parametric Sound Corp.*1 Construction: 1.1% Primoris Services Corp. Depository Credit Intermediation: 5.7% Hilltop Holdings, Inc.* Independent Bank Group, Inc. Texas Capital BancShares, Inc.* ViewPoint Financial Group, Inc. The accompanying notes are an integral part of these financial statements. 33 Hodges Small Cap Fund SCHEDULE OF INVESTMENTS at March 31, 2014 (Continued) Shares Value COMMON STOCKS: 86.2% (Continued) Depository Credit Intermediation: 5.7% (Continued) Wisdomtree Investments, Inc.* $ Electrical Equipment: 2.7% AZZ, Inc. Greatbatch, Inc.* Littelfuse, Inc. Employment Services: 1.0% Team Health Holdings, Inc.* Food & Beverage Manufacturing: 2.4% John Bean Technologies Corp. Pilgrim’s Pride Corp.* Food & Beverage Products: 1.2% Boulder Brands, Inc.* Food Services: 6.9% Brinker International, Inc. Cracker Barrel Old Country Store, Inc. Del Friscos Restaurant Group, Inc.* Luby’s, Inc.*1 Noodles & Co.* Popeyes Louisiana Kitchen, Inc.* Freight Transportation: 1.7% Saia, Inc.* Furniture Manufacturing: 1.0% Steelcase, Inc. General Manufacturing: 2.3% Cooper Tire & Rubber Co. Curtiss-Wright Corp. Zep, Inc. Health Care Services Pharmacy: 0.3% BioScrip, Inc.* Hotels, Restaurants & Leisure: 2.7% Intrawest Resorts Holdings, Inc.* Vail Resorts, Inc. Household Goods: 1.2% Spectrum Brands Holdings, Inc. Internet Services: 1.0% Points International Ltd.* Machinery: 2.6% Alamo Group, Inc. Manitowoc, Inc. MSA Safety, Inc. Mining, Oil & Gas Extraction: 10.3% Athlon Energy, Inc.* Bonanza Creek Energy, Inc.* The accompanying notes are an integral part of these financial statements. 34 Hodges Small Cap Fund SCHEDULE OF INVESTMENTS at March 31, 2014 (Continued) Shares Value COMMON STOCKS: 86.2% (Continued) Mining, Oil & Gas Extraction: 10.3% (Continued) Comstock Resources, Inc. $ EnLink Midstream, LLC Hercules Offshore, Inc.* Matador Resources Co.* Oasis Petroleum, Inc.* RSP Permian, Inc.* Sanchez Energy Corp.* Movie Production & Theaters: 1.0% Cinemark Holdings, Inc. Non-Depository Credit Intermediation: 1.0% Nationstar Mortgage Holdings, Inc.* Petroleum Products: 0.9% Aegean Marine Petroleum Network, Inc. Pharmaceuticals: 1.4% Pacira Pharmaceuticals, Inc.* Recreation: 1.1% ClubCorp Holdings, Inc. Retail Trade: 3.4% CST Brands, Inc. Shoe Carnival, Inc. Susser Holdings Corp.* Software Publishers: 0.6% Blackbaud, Inc. Transportation Equipment: 2.2% Trinity Industries, Inc. Transportation & Warehousing: 2.7% Baltic Trading Ltd. Diana Shipping, Inc.* Kirby Corp.* TOTAL COMMON STOCKS (Cost $769,368,804) PARTNERSHIPS & TRUSTS: 4.7% Land Ownership & Leasing: 2.0% Texas Pacific Land Trust1 Real Estate Investment Trusts: 2.7% FelCor Lodging Trust, Inc. The GEO Group, Inc. TOTAL PARTNERSHIPS & TRUSTS (Cost $30,862,611) The accompanying notes are an integral part of these financial statements. 35 Hodges Small Cap Fund SCHEDULE OF INVESTMENTS at March 31, 2014 (Continued) Shares Value SHORT-TERM INVESTMENTS: 8.0% Money Market Funds: 8.0% Fidelity Money Market Portfolio - Select Class, 0.01%2 $ Invesco Short- Term Portfolio - Institutional Class, 0.03%2 TOTAL SHORT-TERM INVESTMENTS (Cost $90,547,028) TOTAL INVESTMENTS IN SECURITIES: 98.9% (Cost $890,778,443) Other Assets in Excess of Liabilities: 1.1% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. 1 Affiliated company as defined by the Investment Company Act of 1940. 2 Seven-day yield as of March 31, 2014. The accompanying notes are an integral part of these financial statements. 36 Hodges Blue Chip 25 Fund SCHEDULE OF INVESTMENTS at March 31, 2014 Shares Value COMMON STOCKS: 91.3% Air Transportation: 6.0% United Continental Holdings, Inc.* $ Basic Materials Manufacturing: 6.4% United States Steel Corp. Conglomerates: 4.0% General Electric Co. Depository Credit Intermediation: 4.6% Texas Capital BancShares, Inc.* Entertainment: 2.5% The Walt Disney Co. Food & Beverage Manufacturing: 7.4% Cal-Maine Foods, Inc. The Hershey Co. Media: 4.1% DIRECTV* Mining, Oil & Gas Extraction: 11.3% Halliburton Co. Helmerich & Payne, Inc. National Oilwell Varco, Inc. Motor Vehicle Manufacturing: 7.4% Polaris Industries, Inc. Toyota Motor Corp. - ADR Petroleum Products: 4.1% BP PLC - ADR Pharmaceuticals: 4.4% Johnson & Johnson Retail Trade: 13.5% Costco Wholesale Corp. The Home Depot, Inc. Wal-Mart Stores, Inc. Transportation Equipment: 11.4% The Boeing Co. Lockheed Martin Corp. Utilities: 4.2% Atmos Energy Corp. TOTAL COMMON STOCKS (Cost $8,557,219) PARTNERSHIPS & TRUSTS: 7.5% Land Ownership & Leasing: 7.5% Texas Pacific Land Trust1 TOTAL PARTNERSHIPS & TRUSTS (Cost $375,044) The accompanying notes are an integral part of these financial statements. 37 Hodges Blue Chip 25 Fund SCHEDULE OF INVESTMENTS at March 31, 2014 (Continued) Shares Value SHORT-TERM INVESTMENTS: 1.4% Money Market Funds: 1.4% Fidelity Money Market Portfolio - Select Class, 0.01%2 $ TOTAL SHORT-TERM INVESTMENTS (Cost $154,697) TOTAL INVESTMENTS IN SECURITIES: 100.2% (Cost $9,086,960) Liabilities in Excess of Other Assets: (0.2)% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ADR - American Depositary Receipt 1 Affiliated company as defined by the Investment Company Act of 1940. 2 Seven-day yield as of March 31, 2014. The accompanying notes are an integral part of these financial statements. 38 Hodges Equity Income Fund SCHEDULE OF INVESTMENTS at March 31, 2014 Shares Value COMMON STOCKS: 89.7% Advertising & Public Relations: 1.6% National CineMedia, Inc. $ Computer & Electronic Products: 4.8% Taiwan Semiconductor Manufacturing Co. Ltd. - ADR Conglomerates: 4.0% General Electric Co. Consumer, Non-Durable: 3.8% Procter & Gamble Co. Food & Beverage Products: 5.7% The Coca-Cola Co. Kraft Foods Group, Inc. PepsiCo, Inc. Food Services: 4.6% Cracker Barrel Old Country Store, Inc. Hotels, Restaurants & Leisure: 3.0% Las Vegas Sands Corp. Medical Equipment Manufacturing: 3.5% Baxter International, Inc. Mining, Oil & Gas Extraction: 12.8% ConocoPhillips Ensco PLC Freeport-McMoRan Copper & Gold, Inc. LinnCo., LLC Targa Resources Corp. Movie Production & Theaters: 1.8% Cinemark Holdings, Inc. Petroleum Products: 9.5% BP PLC - ADR Exxon Mobil Corp. HollyFrontier Corp. Pharmaceuticals: 6.3% AbbVie, Inc. Johnson & Johnson Retail Trade: 6.2% The Home Depot, Inc. Wal-Mart Stores, Inc. Software Publishers: 3.2% Microsoft Corp. Telecommunications: 6.5% AT&T, Inc. Verizon Communications, Inc. Transportation Equipment: 10.5% The Boeing Co. Lockheed Martin Corp. Utilities: 1.9% Dominion Resources, Inc. TOTAL COMMON STOCKS (Cost $13,400,992) The accompanying notes are an integral part of these financial statements. 39 Hodges Equity Income Fund SCHEDULE OF INVESTMENTS at March 31, 2014 (Continued) Shares Value PARTNERSHIPS & TRUSTS: 9.7% Real Estate Investment Trusts: 9.7% Corrections Corporation of America $ The GEO Group, Inc. Mesabi Trust Ryman Hospitality Properties, Inc. TOTAL PARTNERSHIPS & TRUSTS (Cost $1,949,708) SHORT-TERM INVESTMENTS: 2.5% Money Market Funds: 2.5% Fidelity Money Market Portfolio - Select Class, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $474,366) TOTAL INVESTMENTS IN SECURITIES: 101.9% (Cost $15,825,066) Liabilities in Excess of Other Assets: (1.9)% ) TOTAL NET ASSETS: 100.0% $ ADR - American Depositary Receipt 1 Seven-day yield as of March 31, 2014. The accompanying notes are an integral part of these financial statements. 40 Hodges Pure Contrarian Fund SCHEDULE OF INVESTMENTS at March 31, 2014 Shares Value COMMON STOCKS: 85.6% Advertising & Public Relations: 4.3% Iconix Brand Group, Inc.* $ National CineMedia, Inc. Basic Materials Manufacturing: 11.1% Builders FirstSource, Inc.* Olin Corp. United States Steel Corp. Broadcasting: 5.9% Sirius XM Holdings, Inc.* Computer & Electronic Products: 9.2% Intrusion, Inc.*1 Taiwan Semiconductor Manufacturing Co. Ltd. - ADR Finance & Insurance: 2.6% U.S. Global Investors, Inc. Food & Beverage Manufacturing: 2.8% Tyson Foods, Inc. Food Services: 6.1% Luby’s, Inc.*1 U-Swirl, Inc.* Freight Transportation: 2.2% YRC Worldwide, Inc.* Internet Services: 2.5% PFSweb, Inc.* Mining, Oil & Gas Extraction: 16.8% Chesapeake Energy Corp. Cliffs Natural Resources, Inc. Freeport-McMoRan Copper & Gold, Inc. Helmerich & Payne, Inc. Petroleum Products: 2.6% Encana Corp. Publishing Industries: 11.5% A.H. Belo Corp. - Class A1 Retail Trade: 3.4% Stein Mart, Inc. Transportation Equipment: 4.6% DryShips, Inc.* TOTAL COMMON STOCKS (Cost $8,706,538) PARTNERSHIPS & TRUSTS: 7.1% Real Estate Investment Trusts: 7.1% FelCor Lodging Trust, Inc. Mesabi Trust TOTAL PARTNERSHIPS & TRUSTS (Cost $760,951) The accompanying notes are an integral part of these financial statements. 41 Hodges Pure Contrarian Fund SCHEDULE OF INVESTMENTS at March 31, 2014 (Continued) Shares Value SHORT-TERM INVESTMENTS: 8.2% Money Market Funds: 8.2% Fidelity Money Market Portfolio - Select Class, 0.01%2 $ Invesco Short-Term Portfolio - Institutional Class, 0.03%2 TOTAL SHORT-TERM INVESTMENTS (Cost $1,013,527) TOTAL INVESTMENTS IN SECURITIES: 100.9% (Cost $10,481,016) Liabilities in Excess of Other Assets: (0.9)% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ADR - American Depositary Receipt 1 Affiliated company as defined by the Investment Company Act of 1940. 2 Seven-day yield as of March 31, 2014. The accompanying notes are an integral part of these financial statements. 42 Hodges Small Intrinsic Value Fund SCHEDULE OF INVESTMENTS at March 31, 2014 Shares Value COMMON STOCKS: 83.2% Advertising & Public Relations: 2.6% Iconix Brand Group, Inc.* $ Air Transportation: 4.9% Hawaiian Holdings, Inc.* Apparel Manufacturing: 3.1% G-III Apparel Group Ltd.* Basic Materials Manufacturing: 5.5% Builders FirstSource, Inc.* Landec Corp.* U.S. Concrete, Inc.* Broadcasting: 1.6% Nexstar Broadcasting Group, Inc. - Class A Building Materials: 3.2% The Dixie Group, Inc.* Computer & Electronic Products: 2.6% American Electric Technologies, Inc.* Cirrus Logic, Inc.* Depository Credit Intermediation: 7.0% Hilltop Holdings, Inc.* Southside Bancshares, Inc. ViewPoint Financial Group, Inc. Financial Services: 1.3% SWS Group, Inc.* Food & Beverage Manufacturing: 0.9% Pilgrim’s Pride Corp.* Food Services: 4.3% Del Friscos Restaurant Group, Inc.* Kona Grill, Inc.* Freight Transportation: 3.9% Saia, Inc.* Funeral Services: 3.2% Carriage Services, Inc. General Manufacturing: 5.4% Cooper Tire & Rubber Co. Hooker Furniture Corp. Zep, Inc. Insurance: 2.2% Hallmark Financial Services, Inc.* Internet Services: 1.4% PFSweb, Inc.* Machinery: 2.4% Alamo Group, Inc. Mining, Oil & Gas Extraction: 7.9% Comstock Resources, Inc. EnLink Midstream, LLC Panhandle Oil and Gas, Inc. Movie Production & Theaters: 2.6% Cinemark Holdings, Inc. The accompanying notes are an integral part of these financial statements. 43 Hodges Small Intrinsic Value Fund SCHEDULE OF INVESTMENTS at March 31, 2014 (Continued) Shares Value COMMON STOCKS: 83.2% (Continued) Non-Depository Credit Intermediation: 2.1% MicroFinancial, Inc. $ Pharmaceuticals: 2.2% Emergent Biosolutions, Inc.* Retail Trade: 8.3% MarineMax, Inc.* Shoe Carnival, Inc. Stein Mart, Inc. Transportation Equipment: 2.5% Trinity Industries, Inc. Transportation & Warehousing: 2.1% Diana Shipping, Inc.* TOTAL COMMON STOCKS (Cost $1,828,102) PARTNERSHIPS & TRUSTS: 7.5% Land Ownership & Leasing: 1.7% Texas Pacific Land Trust1 Real Estate Investment Trusts: 5.8% Capstead Mortgage Corp. FelCor Lodging Trust, Inc. Mesabi Trust TOTAL PARTNERSHIPS & TRUSTS (Cost $156,852) Contracts (100 shares per contract) CALL OPTIONS PURCHASED: 0.2% Non-Depository Credit Intermediation: 0.2% 10 Nationstar Mortgage Holdings, Inc. Expiration: July 2014, Exercise Price: TOTAL CALL OPTIONS PURCHASED (Cost $3,223) Shares SHORT-TERM INVESTMENTS: 7.5% Money Market Funds: 7.5% Fidelity Money Market Portfolio - Select Class, 0.01%2 Invesco Short-Term Portfolio - Institutional Class, 0.03%2 TOTAL SHORT-TERM INVESTMENTS (Cost $169,651) TOTAL INVESTMENTS IN SECURITIES: 98.4% (Cost $2,157,828) Other Assets in Excess of Liabilities: 1.6% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. 1 Affiliated company as defined by the Investment Company Act of 1940. 2 Seven-day yield as of March 31, 2014. The accompanying notes are an integral part of these financial statements. 44 Hodges Small-Mid Cap Fund SCHEDULE OF INVESTMENTS at March 31, 2014 Shares Value COMMON STOCKS: 88.5% Air Transportation: 2.6% Alaska Air Group, Inc. $ Apparel Manufacturing: 1.9% G-III Apparel Group Ltd.* Automotive Retail: 1.7% Copart, Inc.* Basic Materials Manufacturing: 11.0% Commercial Metals Co. Continental Building Products, Inc.* Eagle Materials, Inc. Packaging Corp. of America United States Steel Corp. Computer & Electronic Products: 2.8% Garmin Ltd. Skyworks Solutions, Inc.* Construction: 2.5% DR Horton, Inc. Electrical Equipment: 4.3% AZZ, Inc. Greatbatch, Inc.* Food & Beverage Manufacturing: 3.9% Cal-Maine Foods, Inc. Middleby Corp.* Food Services: 2.5% Brinker International, Inc. General Manufacturing: 5.7% Curtiss-Wright Corp. Flowserve Corp. Hexcel Corp.* Household Goods: 2.3% Spectrum Brands Holdings, Inc. Industrial Wholesale: 1.0% HD Supply Holdings, Inc.* Machinery: 2.0% Lincoln Electric Holdings, Inc. Mining, Oil & Gas Extraction: 10.0% Athlon Energy, Inc.* Atwood Oceanics, Inc.* Cimarex Energy Co. Emerald Oil, Inc.* Oasis Petroleum, Inc.* Motor Vehicle Parts Manufacturing: 1.6% Westport Innovations, Inc.* Non-Depository Credit Intermediation: 9.7% Cullen/Frost Bankers, Inc. LPL Financial Holdings, Inc. Nationstar Mortgage Holdings, Inc.* Waddell & Reed Financial, Inc. The accompanying notes are an integral part of these financial statements. 45 Hodges Small-Mid Cap Fund SCHEDULE OF INVESTMENTS at March 31, 2014 (Continued) Shares Value COMMON STOCKS: 88.5% (Continued) Rail Transportation: 2.3% Kansas City Southern $ Retail Trade: 12.2% O’Reilly Automotive, Inc.* Signet Jewelers Ltd. Stein Mart, Inc. Tractor Supply Co. Transportation Equipment: 6.6% AMERCO Trinity Industries, Inc. Wabtec Corp. Transportation & Warehousing: 1.9% Kirby Corp.* TOTAL COMMON STOCKS (Cost $4,462,907) PARTNERSHIPS & TRUSTS: 4.9% Land Ownership & Leasing: 4.9% Texas Pacific Land Trust1 TOTAL PARTNERSHIPS & TRUSTS (Cost $196,183) SHORT-TERM INVESTMENTS: 7.1% Money Market Funds: 7.1% Fidelity Money Market Portfolio - Select Class, 0.01%2 Invesco Short-Term Portfolio - Institutional Class, 0.03%2 TOTAL SHORT-TERM INVESTMENTS (Cost $373,549) TOTAL INVESTMENTS IN SECURITIES: 100.5% (Cost $5,032,639) Liabilities in Excess of Other Assets: (0.5)% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. 1 Affiliated company as defined by the Investment Company Act of 1940. 2 Seven-day yield as of March 31, 2014. The accompanying notes are an integral part of these financial statements. 46 Hodges Fund STATEMENT OF ASSETS AND LIABILITIES at March 31, 2014 ASSETS Investments in unaffiliated securities, at value (Cost $334,063,655) (Note 2) $ Investments in securities of affiliated issuers, at value (Cost $24,737,407) (Note 6) Total investments, at value (Cost $358,801,062) Receivables: Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased Fund shares redeemed Investment advisory fees, net Administrative fees Custody fees Distribution fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Trustee fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Accumulated net investment loss ) Accumulated net realized loss on investments and options ) Net unrealized appreciation on investments and options Net assets $ COMPUTATION OF NET ASSET VALUE Net Asset Value (unlimited shares authorized) Retail Shares: Net assets $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ Net Asset Value (unlimited shares authorized) Institutional Shares: Net assets $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ The accompanying notes are an integral part of these financial statements. 47 Hodges Fund STATEMENT OF OPERATIONS For the Year Ended March 31, 2014 INVESTMENT INCOME Income Dividends from unaffiliated investments (net of $31,209 foreign withholding tax) $ Dividends from affiliated investments (Note 6) Interest Total investment income EXPENSES (Note 3) Investment advisory fees Distribution fees - Retail Shares Transfer agent fees - Retail Shares Transfer agent fees - Institutional Shares Administration fees Registration fees Fund accounting fees Reports to shareholders Audit fees Custody fees Miscellaneous expenses Trustee fees Chief Compliance Officer fees Legal fees Insurance expense Net expenses Net investment loss ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS AND OPTIONS Net realized gain on unaffiliated investments and options Net realized gain on affiliated investments (Note 6) Change in net unrealized appreciation on investments Net realized and unrealized gain Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 48 (This Page Intentionally Left Blank.) 49 Hodges Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended March 31, 2014 March 31, 2013 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ ) $ Net realized gain on unaffiliated investments and options Net realized gain on affiliated investments (Note 6) Net realized loss on written options — ) Change in net unrealized appreciation on investments and options Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income: Retail Shares ) — Institutional Shares ) — Total distributions to shareholders ) — CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from net change in outstanding shares - Retail Shares(1) ) Net increase (decrease) in net assets derived from net change in outstanding shares - Institutional Shares(1) ) Total increase (decrease) in net assets from capital share transactions ) Total increase (decrease) in net assets ) NET ASSETS Beginning of year End of year $ $ Undistributed (Accumulated) net investment income (loss) $ ) $ The accompanying notes are an integral part of these financial statements. 50 Hodges Fund STATEMENTS OF CHANGES IN NET ASSETS (Continued) Summary of capital share transactions is as follows: Year Ended Year Ended March 31, 2014 March 31, 2013 Shares Value Shares Value Retail Shares Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed(2) Net increase (decrease) $ ) $ ) Net of redemption fees of $103,084 and $457, respectively. Institutional Shares Shares sold $ — $
